Case 1:16-cv-08777-PGG Document 74-1 Filed 05/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

TechGuru Consultants, Inc., and

Alexander Litz, 1:16-cv-08777-PGG
Plaintiffs,
-against- AFFIDAVIT IN SUPPORT OF
MOTION FOR ADMISSION PRO
HAC VICE

Tech Guru, LLC
Defendant

 

I, Sergei Orel, Esquire, hereby declare under penalty as follows:

1. I am a duly licensed attorney admitted to practice, and currently in good standiig,
with the Bar of the State of New Jersey and there are no pending disciplinary proceedings
against me in any federal court. I have never been convicted of a felony. I have never been

censured, suspended, disbarred or denied admission or readmission by any court.

2. I have requested a Certificate of Good Standing from New Jersey Board of Bar
Examiners, and am waiting to receive the same, and will file the same with this Honorable Court
once it has arrived. It is respectfully requested that the attached present Motion for Admission
Pro Hac Vice be held in abeyance, pending receipt and filing of the said Certificate of Good

Standing.

I declare under penalty of perjury that the foregoing is true and correct.

 
 

Dated: May 8, 2020 Respectfully Submitte:
a

 

Zz ———

 

: ee
Applicant Signature:

Applicant’s Name: Sergei Orel

 

Firm Name: Gearhart Law LLC

 

Address: 41 River Road

 

City/State/Zip: | Union, New Jersey 07901
Telephone/Fax:_ 908-273-0700

Email: sorel@gearhartlaw.com

 
